Citation Nr: 0409786	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for a psychiatric disability 
secondary to service-connected tinea pedis and cruris with 
onychomycosis pedis.

2.  Entitlement to an increased rating for tinea pedis and cruris 
with onychomycosis pedis, currently rated as 50 percent disabling. 

3.  Entitlement to service connection for a skin disability of the 
trunk (claimed as tinea versicolor) on a direct basis and as 
secondary to service-connected tinea pedis and cruris with 
onychomycosis.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.    



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.T.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
that denied entitlement to a disability rating in excess of 30 
percent for the service-connected tinea pedis and tinea cruris 
with onychomycosis and denied entitlement to service connection 
for a psychiatric disorder as secondary to service-connected tinea 
pedis and cruris with onychomycosis.  

In March 1971, the RO granted service connection for tinea pedis 
and assigned a noncompensable rating.  In April 1990, the veteran 
filed a claim for an increased rating for the skin disability.  In 
a May 1993 hearing officer decision, the RO assigned a 30 percent 
rating for onychomycosis pedis, tinea pedis, and tinea cruris.  In 
July 1993, the veteran filed a claim for service connection for a 
psychiatric disability as secondary to the service-connected skin 
disability.  

In a February 1996 rating decision, the RO denied secondary 
service connection for a psychiatric condition on the basis that 
there was no evidence of a direct relationship.  

In June 1998, the veteran testified before a member of the Board 
who is no longer employed at the Board.  A copy of the transcript 
is of record.

In November 1998, the Board remanded the case to the RO for 
additional development.  The Board also assumed jurisdiction over 
the issues of entitlement to service connection for a skin 
condition of the trunk and entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability and these issues for additional development.  

In an August 2001 rating decision, the RO assigned a 50 percent 
rating for the service-connected tinea pedis and tinea cruris with 
onychomycosis effective from June 9, 1993.  The RO found that the 
nervous condition was secondary to the skin condition and 
recharacterized the service-connected disability as tinea pedis 
with onychomycosis pedis with nervous manifestations.  The RO 
continued to deny the claim of service connection for a 
psychiatric disability secondary to the skin condition.

The Board notes that in an August 2001 statement, the veteran 
stated that he would not appeal the August 2001 decision.  
However, it does not appear that the veteran withdrew any prior 
appeal.  Although the veteran's August 2001 statement concerning 
his satisfaction with the 50 percent rating was ambiguous, 
subsequent communications clearly indicate that he has intended to 
continue his appeal for an increased rating.  

In July 2002, the RO issued a rating decision denying secondary 
service connection for mental disability on the basis of no 
competent evidence of a causal relationship between the skin 
disorder and the mental disorder.  The rating decision also notes 
that a 50 percent rating for the service-connected skin disorder 
with nervous manifestations was continued.    

In October 2003, the veteran testified before the undersigned.  
The veteran has also testified before RO hearing officers at 
various times.  A copy of each transcript is of record.

The issues of entitlement to an increased rating for the service-
connected tinea pedis and tinea cruris with onychomycosis, 
entitlement to service connection for a skin disability of the 
trunk, and entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities are REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required of 
him.


FINDING OF FACT

The veteran's psychiatric disability is related to the service-
connected tinea pedis and tinea cruris with onychomycosis.  


CONCLUSION OF LAW

A psychiatric disability is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters: Duty to Assist

During the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  Since then, VA has 
issued regulations to implement the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2003).  The VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

The VCAA requires VA to notify the claimant and his representative 
of any information and any medical or lay evidence not previously 
provided to the Secretary (i.e., to VA) that is necessary to 
substantiate the claim.  VA is to specifically inform the claimant 
and his representative of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also VA O.G.C. Prec. 
Op. 1-2004.

The VCAA requires that VA afford the claimant an examination or 
obtain a medical opinion when there is a competent evidence that a 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; there are indications that the 
disability may be associated with active service; and the record 
is insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  

In letters dated in November 1998, December 1998, April 2000, May 
2000, July 2001, November 2001, and May 2002, the veteran was 
advised of the evidence he needed to submit to substantiate his 
claim for service connection.  VA notified the veteran of the 
evidence needed to substantiate the claims and offered to assist 
him in obtaining any relevant evidence.  The letters gave notice 
of what evidence the veteran needed to submit and what evidence VA 
would try to obtain. 

In the July 2001 letter, the RO asked the veteran to send any 
private treatment records from his physician in La Grange; W.G. 
Medical Center records; and Drs. D., C., W., and S.  The RO 
notified the veteran that they had received his releases for those 
records, but none of the named sources had responded.  In a July 
2001 statement, the veteran indicated that he had no more evidence 
to submit.  In an August 2001 statement, the veteran indicated 
that he was unable to obtain the records from the above identified 
health care providers.  In November 2001 and again in May 2002, 
the RO sent VCAA notice letters to the veteran.  In the May 2002 
letter, the RO explained that the nervous manifestations were 
included in the 50 percent rating.  In a May 2002 statement, the 
veteran stated that he had no evidence to submit.  

The veteran has been notified as to the laws and regulations 
governing secondary service connection for a psychiatrist 
disability.  In the rating actions, statement of the case, and a 
supplemental statement of the case, the RO has advised the veteran 
of the evidence considered in connection with his claim, and what 
evidence that is potentially probative or not probative of the 
claim.  Thus VA complied with the notice requirements of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
  
In a recent Court of Appeals for Veterans Claims (Court) decision, 
the majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  

In the present case, the initial adjudication of the claim for 
service connection for a psychiatric disability as secondary to 
the service-connected skin disability occurred prior to the 
enactment of the VCAA.  Of necessity, the VCAA notice was provided 
after the initial adjudication.

VA has taken the position that Pelegrini is not correct if applied 
to claims initially adjudicated prior to enactment of the VCAA.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994) (holding 
that a statute may produce a prohibited retroactive effect if it 
"impose[s] new duties with respect to transactions already 
completed" or "attaches new legal consequences to events completed 
before its enactment").  

Assuming for the sake of argument that the Pelegrini holding were 
correct, the appellant in this case was not prejudiced by the 
provision of notice after the initial adjudication his claims.  If 
he had submitted evidence substantiating his claim after initial 
adjudication, he would have received the same benefit as if he had 
submitted the evidence prior to initial adjudication.  The 
effective date of any award based on such evidence, would have 
been fixed in accordance with the claim that was the subject of 
the initial adjudication.  38 C.F.R. § 3.156(b) (2003) (new and 
material evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely appeal has 
been filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal period); 
see also 38 C.F.R. §3.400(q)(1) (2003) (providing that when new 
and material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not been 
made).

Therefore, the veteran received the notice required by the VCAA.

The Board finds that all relevant evidence has been obtained with 
regard to the veteran's claim, and that the duty to assist 
requirements of the VCAA have been satisfied.  All available 
service medical records were obtained.  The veteran was afforded 
VA psychiatric examinations in April 1997 and February 1999.  The 
veteran was afforded dermatological examinations as well.  
Pertinent private and VA treatment records were obtained.  There 
is no identified relevant evidence that has not been accounted 
for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Factual Background

The veteran's service medical records do not reflect a diagnosis 
of a mental disorder, but do reflect a skin condition of the feet.  

The veteran was originally treated for psychiatric symptomatology 
at the VA Medical Center in Atlanta, Georgia, in March 1971; 
however, no diagnosis was given.    

During a September 1988 VA examination, the veteran reported that 
his skin condition was worrisome.  In February 1989, the veteran 
felt that he was suffering mentally from his skin condition.

A diagnosis of psychiatric disorder, i.e., anxiety, was given at 
W.T. Brooks Clinic in August 1991.

During a September 1991 VA skin compensation and pension 
examination, the veteran reported that itchiness of his skin made 
him nervous.  

According to a March 1993 VA dermatology compensation and pension 
examination report, the dermatological problem of the feet also 
affected the crural (legs) and possibly the trunk areas.  The 
trunk was quiescent at the time; however, the examiner felt that 
it might represent tinea versicolor, further noting that fungal 
organisms vary from site to site.  The diagnoses were 
onychomycosis pedis, tinea pedis, and tinea cruris.  

In July 1993, a lay witness attributed the veteran's nervousness 
to his skin condition.  Also in July 1993, a person identified as 
a registered nurse noted that the veteran became explosive under 
stress and he complained of itching from head to toe.  

In October 1993, Dr. B.D. a private psychiatrist, gave a diagnosis 
of depressive disorder, not otherwise specified (NOS).  The doctor 
noted that the veteran felt that his skin problem had not allowed 
him to work in the recent three years.  

During 1993, other acquaintances submitted statements to the 
effect that the veteran had a mental illness that he did not have 
prior to active service.  

In November 1993, Dr. C.S. conducted a psychiatric evaluation and 
reported that the veteran experienced a good deal of stress as a 
result of having to deal with his skin condition.  This stress 
resulted in some adverse affect on the veteran's mood and also 
caused irritability 

In December 1993, Dr. S. reported that the veteran exhibited 
psychiatric symptoms secondary to his skin problems.  Dr. S. 
recommended further psychiatric treatment.  Also in December 1993, 
Dr. D. reported that the veteran had difficulty coping with his 
skin condition, and had depression and anxiety.  

In May 1994, Ernest Simmons, M.D. gave a diagnosis of anxiety 
depression.   

In August 1995, private registered nurse, D. T., reported that the 
veteran was seen at West Georgia Medical Center where a mental and 
nervous condition related to his skin disease had been confirmed.  

A November 1996 VA compensation and pension examination report 
notes that a podiatrist at West Georgia Medical Center had 
recently removed the right great toenail.  The VA examiner, an 
M.D.,  stated, "The veteran does appear to have a neuropsychiatric 
disorder and indicates to me today that he has put filth and 
shampoo over the anterior and posterior chest (this is 
photographically depicted)."  The diagnoses included a depressive 
reaction "secondary to service connected condition" and 
"factitional drying of skin secondary to application of 
proprietary and/or medications back and chest."  

In December 1996, D. H., a registered nurse, opined that the 
veteran's skin disease had brought on his nervous condition.  

VA outpatient treatment reports received in March 1997 and at 
later times reflect treatment for foot conditions at various 
times.  They also note chronic depression and depressive disorder.  
An August 1995 report notes dysthymic disorder.  Bipolar disorder 
has been mentioned as a possibility.  

A VA psychiatric evaluation dated in April 1997 indicates that the 
veteran was very concrete with proverb interpretation.  The 
psychiatrist noted bizarre, possibly delusional thinking regarding 
a claim of foreseeing the future.  The psychiatrist concluded that 
there were some affective symptoms of irritability, anxiety, and 
dysphoria as a result of the skin condition.  The Axis I diagnoses 
were depressive disorder, NOS; rule out major depression; and, 
rule out adjustment disorder with depressed mood.   

In June 1998, the veteran testified at a videoconference hearing 
before a former member of the Board that he received a clothing 
allowance because his skin condition stained his clothing often.  
He explained in detail his daily skin care chores, which often 
required the assistance of his spouse and his nurse.  He said that 
he could not control the odor from his skin in spite of all the 
treatment.  The odor reportedly made it hard for him to hold a job 
or even to leave the house.  

Nurse D.T. testified as to having treated the veteran for four 
years.  D.T. occasional came to the veteran's home and the veteran 
occasionally came to her home for treatment.  The veteran received 
treatment about twice per week.  D.T. attributed the bad smell to 
reactions between the skin medication and the bacteria.  D.T. felt 
that the skin condition had worsened in recent years, felt that 
the veteran's home life was in shambles because of it, and felt 
that the skin condition had caused the nervous condition.  D.T. 
stressed that the odor was the major factor in causing the nervous 
disorder because it impacted the veteran's self esteem and 
isolated him.  See claims file, Vol 7.  

In December 1998, registered nurse, D.T., of West Georgia Medical 
Center reported having treated the veteran for his nervous and his 
skin conditions and noted that the veteran appeared to have been 
unemployed for many years.  

In February 1999, the veteran underwent a VA dermatology 
compensation and pension examination.  The examiner noted an 
atypical extremely pungent odor emanating from the groin area.  
The diagnoses were severe tinea pedis; severe onychomycosis; 
severe onychogryphosis; and, dermatofibromas of the left leg.  In 
a June 1999 addendum report, the VA dermatologist reported that 
lab cultures taken from macerated areas of the crotch area 
confirmed Candida Albicans, a yeast infection.  The examiner felt 
that with a proper course of treatment that might take up to two 
years, all the skin infections would clear up.  

In February 1999, the veteran underwent a VA mental status 
compensation and pension examination.  The examiner noted a review 
of the claims files and interviewed the veteran.  The examiner 
offered an Axis I diagnosis of adjustment disorder, chronic, with 
mixed anxiety and depressed mood.  The examiner noted that the 
veteran's anxiety and depression could make his skin condition 
worse.  In a June 1999 addendum report, the VA psychiatrist stated 
that the skin condition "more likely than not" led to the Axis I 
psychiatric disorder of Adjustment disorder with mixed anxiety and 
depressed mood.  

The RO received additional VA outpatient treatment reports in May 
2002 that reflect continued treatment for the feet and toenails.  

In June 2002, the RO received Social Security Administration (SSA) 
records.  According to an SSA disability decision dated in October 
1989, the veteran was disabled from working from February 1989 due 
to chronic depressive neurosis and secondarily to chronic schizoid 
personality.  A March 2000 SSA decision reflects that since May 
1992 the veteran had been disabled from working because of 
affective disorders with a secondary diagnosis of "other disorders 
of the skin and subcutaneous tissues".  

In July 2002, Dr. Q.B., a psychiatrist, opined that the veteran's 
anxiety disorder exacerbated his pruritis.  

In December 2002, the veteran testified at an RO hearing that he 
felt that his nervous condition was caused by his skin condition.  
He testified that VA personnel told him that he needed a doctor's 
opinion linking his nervous condition to his skin condition and 
that he has since submitted three favorable medical opinions to 
that effect.  

At the hearing, the veteran submitted a letter from R.G., M.D., a 
board certified psychiatrist.  According to the letter, Dr. G. 
evaluated the veteran on December 5, 2002, and found major 
depression with psychotic features (rule out paranoid 
schizophrenia).  It appears that Dr. G. also meant to report PTSD 
and anxiety and depression due to chronic fungal skin infection.  

In August 2003, registered nurse V.W. reported that the veteran's 
skin disease had been aggravated by nervousness and vice versa, on 
occasion.  

In October 2003, the veteran testified before the undersigned 
member of the Board that his skin condition affected more than 
half of his body.  In fact, he said, "Its all over."  See claims 
file, Vol 9, Transcript (Tr.), p 7.  He testified that when his 
skin was at its worst, his nervous condition was also most 
affected.  He testified that he had not worked in years and that 
VA had placed him in a work-study program for vocational 
rehabilitation, which lasted only four months.  Tr. p 19.

Pertinent Laws and Regulations

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Secondary service connection is warranted where a service-
connected disability directly caused another disability.  38 
C.F.R. § 3.310 (2003).  Secondary service connection is also 
available where a service-connected disability has aggravated a 
non-service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Competent medical evidence is required to link 
directly or secondarily the claimed condition to the veteran's 
period of active service.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Legal Analysis

In an August 2001 rating decision, the RO granted a rating for the 
service-connected skin disability that includes "nervous 
manifestations."  However, the veteran has appealed for separate 
service connection for a psychiatric disability and he is 
therefore entitled to consideration on that basis.  

In this case, much medical and lay evidence has been submitted to 
substantiate that the veteran's psychiatric disability is 
secondary to his service-connected skin disability.  Although the 
lay evidence cannot be used to establish an etiology of a claimed 
condition, it can be used as evidence of symptoms clearly 
observable to the untrained eye.  Sheets v. Derwinski, 2 Vet. 
App.512, 514-15 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The favorable medical evidence in this case includes a November 
1993 opinion of Dr. S. that suggests that the service-connected 
skin disability caused an adverse effect on the veteran's mood; a 
December 1993 opinion of Dr. D. suggesting that the skin 
disability is related to depression and anxiety; a November 1996 
VA compensation and pension examination opinion relating 
depressive reaction to the service-connected skin disability; an 
April 1997 VA psychiatric evaluation that reflects that some 
affective symptoms had been caused by the skin disability; a June 
1999 VA medical opinion finding it "more likely than not" that the 
skin disability led to the psychiatric disability; and Dr. G.'s 
opinion of December 2002 finding anxiety and depression to be due 
to chronic fungal skin infection.  

The Board also accepts as favorable medical evidence those 
opinions and testimony of the registered nurse and other licensed 
health professionals who are of record in this case.  Although 
these health care givers do not have the training of medical 
doctors, they are more qualified than lay persons to offer medical 
opinions.  This is especially so where their medical opinions are 
otherwise supported by the physicians.  Such is the case where a 
registered nurse noted that the veteran's esteem suffered from a 
malodorous skin condition.   

The Board also finds that the SSA records support the claim in 
that the diagnoses given for SSA disability purposes resemble the 
findings of various VA examiners.  

Finally, in analyzing the evidence, the Board finds no medical 
opinion that directly controverts any of the favorable medical 
opinion.  In some instances, some doctors have stated that the 
mental disorder aggravates the skin condition, rather than vice-
versa, but these physicians have not stated that the skin disorder 
does not cause or aggravate the mental disorder.  Therefore, they 
do not directly controvert the favorable medical opinions.  

The Board notes that the RO had denied the claim for service 
connection for a psychiatric disability as secondary to the 
service-connected skin disability on the basis that the veteran's 
"nervous manifestations" were included in the 50 percent rating 
for the skin disability under Diagnostic Code 7806.  The Board 
notes that the medical evidence of record establishes that a 
psychiatric disability has been diagnosed.  The medical evidence 
of record establishes that the diagnoses include anxiety, 
depressive disorder, anxiety depression, depressive reaction, 
dysthymic disorder, major depression, and adjustment disorder.  
Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2003); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating where 
the symptomatology is distinct and separate.  In the present case, 
the medical evidence shows that the veteran has a separate and 
distinct psychiatric disability due to his service-connected skin 
disease, not just psychiatric manifestations or symptoms.  Thus, 
the psychiatric disability should be rated separately from the 
service-connected skin disability.   

Thus, after considering all of the evidence and testimony of 
record, the Board finds that it favors service connection.  
Service connection for a psychiatric disability secondary to 
service-connected tinea pedis and tinea cruris with onychomycosis 
must be granted.  


ORDER

Service connection for a psychiatric disability secondary to 
service-connected skin disability is granted.  



REMAND

Additional development is necessary before the issues of 
entitlement to an increased rating for the service-connected tinea 
pedis and tinea cruris with onychomycosis, entitlement to service 
connection for a skin disability of the trunk, and entitlement to 
a total rating based upon individual unemployability due to 
service-connected disabilities can be decided.  

The VCAA provides that upon receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a).  VA has undertaken to inform claimants to 
submit relevant evidence in their possessions.  38 C.F.R. § 
3.159(b).  The notice requirement is not met unless VA can point 
to a specific document in the record that provided the notice.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Regarding the issues of entitlement to service connection for a 
skin disability of the trunk, and entitlement to a total rating 
based upon individual unemployability due to service-connected 
disabilities, the veteran has not been provided with the notice 
required by the VCAA as interpreted in Quartuccio.  

The VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(b)(1), (2).  

With regard to the issue of entitlement to an increased rating for 
the service-connected tinea pedis and tinea cruris with 
onychomycosis, the Board finds that another VA examination is 
necessary.  While this appeal was pending, the applicable rating 
criteria for skin disorders, including Diagnostic Code 7806, were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49, 596 (Jul. 
31, 2002); 67 Fed. Reg. 58,448-9 (Sept. 16, 2002) (codified at 38 
C.F.R. § 4.118 (2003)).  The VA examination report of record does 
not contain all of the findings need for rating the service-
connected skin disability under the revised rating criteria.  

Furthermore, the Board notes that the November 1998 Board remand 
directed the RO to afford the veteran an examination of his skin 
disability and to obtain a medical opinion as to whether any skin 
condition of the trunk was diagnosed and whether any skin 
disability of the trunk was a manifestation of the service-
connected tinea pedis and tinea cruris with onychomycosis.  A 
medical opinion as to the etiology of the skin disability of the 
trunk was not obtained.  The Court held that when the RO fails to 
comply with remand orders, the Board itself errs in failing to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, another VA examination is necessary.  

The duty to assist includes obtaining relevant records (including 
private records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, is 
unable to obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to obtain 
records with respect to the claim.  38 U.S.C. § 5103A(b)(1), (2).

The record shows that the veteran received treatment for his 
service-connected skin disability at the VA medical center in 
Decatur.  VA treatment records dated from 1997 to April 2002 are 
associated with the claims file.  VA treatment records dated from 
April 2002 have not been obtained.  These records are not of 
record and could be relevant to his claim.  

The Board notes that relevant medical evidence was associated with 
the claims folder subsequent to the issuance of the December 2002 
statement of the case.  In December 2002, the RO issued a 
statement of the case addressing the issue of entitlement to an 
increased rating for service-connected tinea pedis with cruris 
with onychomycosis.  Potentially relevant evidence has been 
received since that time that has not been considered in a 
supplemental statement of the case.  The Board notes that more 
evidence was also received at the Board hearing before the 
undersigned in October 2003 along with a waiver of the veteran's 
right to initial RO review; however, other evidence associated 
with the claims files arrived at the RO prior to the hearing, such 
as the evidence received in September 2003, and this evidence has 
not been waived and has not been considered by the RO.  
Furthermore, it appears that the February 1999 VA dermatology 
compensation and pension examination report and the June 1999 
addendum report have not been considered in any statement of the 
case or supplemental statement of the case.  As noted above, a 
September 2002 medical opinion by Dr. L.A. was associated with the 
claims folder in September 2002.  In accordance with Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Board must remand the additional evidence to 
the RO for initial consideration pursuant to 38 U.S.C. § 7104(a).  

In August 2001, the RO initially denied entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities.  The veteran submitted a statement in 
October 2001 which is construed as a notice of disagreement.  A 
statement of the case was not issued with respect to this issue.   

The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  The 
RO has not issued a Statement of the Case as to this issue.  Under 
the Court's jurisprudence, the Board is obligated to remand, 
rather than refer, this issue.  See Godfrey, supra; see also 
Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure that the VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:


1.  The RO should provide the veteran with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) for 
the issues of entitlement to service connection for a skin 
disability of the trunk, and entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities. 

2.  The RO should make an attempt to obtain and associate with the 
claims folder the treatment records from the Decatur VA medical 
facilities for the period from April 2002 to the present for 
showing treatment for the skin disability.   

3.  The veteran should be afforded a VA dermatological medical 
examination to determine the nature, extent, and severity of the 
service-connected tinea pedis and tinea cruris with onychomycosis.  
The veteran's VA claims folder, including all information received 
pursuant to the above requests, must be made available to the 
examiner for review in connection with the examination.  
The examiner should report the percentage of the whole body, and 
the percentage of exposed areas affected by tinea pedis and tinea 
cruris with onychomycosis.  The examiner should indicate whether 
the skin disease has required constant or near-constant systemic 
therapy during the past 12-month period.    
The examiner should report whether the service-connected tinea 
pedis and tinea cruris with onychomycosis causes scarring and if 
so, the examiner should report the area in square inches or 
centimeters, covered by scars and the size of each scar.  The 
examiner should report whether the scars are associated with 
underlying soft tissue damage, cause limited motion, cause a 
frequent loss of covering of skin over the scar, are painful on 
examination, or cause limitation of function of affected part.  

The examiner should report whether the service-connected tinea 
pedis and tinea cruris with onychomycosis causes scarring of the 
face, head, or neck and if so, the examiner should report the 
length and width of the scars and whether the scars are elevated 
or depressed on palpation, adherent to underlying tissue, or hypo-
or hyper-pigmented in an area exceeding six square inches (39 sq. 
cm.); whether the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); whether there is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); whether the skin is 
indurated and inflexible in an area exceeding six square inches 
(39 sq. cm.); whether there is visible or palpable tissue loss; 
whether there is frequent loss of covering of skin over the scar; 
and whether the scar limits the function of affected parts.  

The examiner should render a medical opinion as to whether the 
veteran has a skin disease of the trunk and if so, whether this 
skin disease was caused by or is a manifestation of the service-
connected tinea pedis and tinea cruris with onychomycosis.  The 
examiner should render a medical opinion as to whether the 
service-connected tinea pedis and tinea cruris with onychomycosis 
precludes the veteran from gainful employment.  The examiner 
should provide a rationale for all conclusions reached.

4.  The RO must issue a statement of the case, containing all 
applicable laws and regulations, on the issue of a total rating 
based upon individual unemployability due to service-connected 
disabilities.  The Board will further consider this issue only if 
the veteran submits a timely substantive appeal in response to the 
statement of the case.

5.  When the RO is satisfied that the record is complete, the RO 
should review all of the evidence of record, including all new 
evidence, and readjudicate the issues of entitlement to an 
increased rating for the service-connected tinea pedis and tinea 
cruris with onychomycosis and entitlement to service connection 
for a skin disability of the trunk.  The RO should evaluate the 
claim under both the old and current VA regulations for rating 
skin disabilities.  Consideration should be given to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  If all the 
desired benefits are not granted, a supplemental statement of the 
case should be furnished to the veteran and his representative.  
The case should then be returned to the Board, if otherwise in 
order.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C. L. Krasinski

	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



